HALSBAND LAW OFFICES || USDC SDNY

ATTORNEYS AT LAW DOCUMENT
COURT PLAZA SOUTH ELECTRONICALLY FILED
21 MAIN STREET, EAST WING DOC #:
THIRD FLOOR, SUITE 304 DATE FILED: 2/11/2020

HACKENSACK, NEW JERSEY 07601
T. 201.487.6249
F. 201.487.3176
Email: david @halsbandlaw.com
Web: www.halsbandlaw.com

 

DAVID S. HALSBAND Jyoti M. HALSBAND
ADMITTED TO NJ, NY & MA Bars ADMITTED TO NJ & NY BARS

February 11, 2020

Via ECF

Analisa Torres, United States District Judge
Southern District of New York

500 Pearl Street

New York, New York 10007

Re: Santiago v. Thong Sook Corp., et al.
Civil Action No, 19-cy-5747-AT

Dear Judge Torres:

I represent the Defendants in the above-referenced case. A status conference is scheduled for
March 23, 2020 at 11:00 a.m. I have a conflict on that day as I have a mediation in another case
through the court’s mediation program that will be held in midtown starting at 10:00 a.m. This is
the first request for an adjournment of the March 23, 2020 conference. Plaintiff’s counsel consents
to this request. Both parties request that the conference be rescheduled for April 28, 29, or 30,
2020.

In addition, factual discovery closes March 4, 2020. The case was recently assigned to Magistrate
Cave for settlement and she has scheduled a conference call for February 20, 2020 to discuss
settlement. The parties would like to explore settlement with Magistrate Cave before conducting
depositions. Accordingly, the parties respectfully request that factual discovery be extended to
April 30, 2020, which will allow the parties to explore settlement with Magistrate Cave and then to
conduct depositions only thereafter if necessary. This is the first request for an extension of factual

discovery.
GRANTED in part, DENIED in part. The case management conference

Respectfully, scheduled for March 23, 2020, is ADJOURNED to April 6, 2020, at 2:20
p-m. By March 30, 2020, the parties shall submit their joint status letter.
s/David S. Halsband The discovery deadline is extended to March 20, 2020.

David S. Halsband

SO ORDERED.
cc: Jordan Gottheim, Esq.

Counsel for Plaintiff Dated: February 11, 2020
New York, New York GA-

ANALISA TORRES
United States District Judge
